Case 3:18-cv-14563-BRM-TJB Document 25-1 Filed 01/22/19 Page 1 of 14 PageID: 409




 Brian D. Sullivan
 FOX ROTHSCHILD LLP
 49 Market Street
 Morristown, NJ 07960
 Tel: (973) 994-7525
 Email: bsullivan@foxrothschild.com
 Attorneys for Defendant

                         UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW JERSEY


 NEW JERSEY COALITION OF                     Case No. 3:18-cv-14563-BRM-TJB
 AUTOMOTIVE RETAILERS, INC.,
                                             Motion Day: January 22, 2019
                        Plaintiff,

                   v.

 MAZDA MOTOR OF AMERICA, INC.

                        Defendant.


       DEFENDANT’S RESPONSE TO PLAINTIFF’S STATEMENT OF
                 UNDISPUTED MATERIAL FACTS
        Pursuant to Local Rule 56.1(a), Defendant Mazda Motor of America, Inc.

 d/b/a Mazda North American Operations (“Mazda”) submits the following

 Response to Plaintiff’s Statement of Undisputed Material Facts (Dkt. 16-2):

        1.     Mazda is unable to admit or deny because it has no personal

 knowledge of the asserted facts and needs discovery from Plaintiff to determine

 their truth or falsity.
Case 3:18-cv-14563-BRM-TJB Document 25-1 Filed 01/22/19 Page 2 of 14 PageID: 410




        2.      Admitted in part. Mazda admits that there are currently 16 franchised

 Mazda dealers in New Jersey, but needs discovery from Plaintiff to be able to

 admit or deny whether each of those dealers is a member of Plaintiff, as alleged in

 Paragraph 2.

        3.      Mazda is unable to admit or deny because it has no personal

 knowledge of the asserted facts and needs discovery from Plaintiff to determine

 their truth or falsity.

        4.      Mazda is unable to admit or deny because it has no personal

 knowledge of the asserted facts and needs discovery from Plaintiff to determine

 their truth or falsity.

        5.      Admitted in part. Mazda admits that Plaintiff has appeared as a party

 or as amicus curiae in the referenced litigation, but needs discovery from Plaintiff

 to be able to admit or deny the other matters alleged.

        6.      Denied. Plaintiff’s appearance in this case is contrary to the interests

 of many of its Mazda dealer members. Reply Decl. of Kyle Kaczmarek, dated

 December 17, 2018 (Dkt. 18), Exs. A-E. Mazda believes that the majority of New

 Jersey Mazda dealers do not support this action and accordingly needs discovery

 from those dealers.

        7.      Admitted.

        8.      Admitted.


                                            2
Case 3:18-cv-14563-BRM-TJB Document 25-1 Filed 01/22/19 Page 3 of 14 PageID: 411




       9.     Admitted.

       10.    Objection.     Paragraph 10 constitutes legal argument and/or

 conclusions of law, which violates L. Civ. R. 56.1(a). (A statement of material

 facts “shall not contain legal argument or conclusions of law.”)

       11.    Objection.     Paragraph 11 constitutes legal argument and/or

 conclusions of law, which is a violation of L. Civ. R. 56.1(a).

       12.    Objection.     Paragraph 12 constitutes legal argument and/or

 conclusions of law, which is a violation of L. Civ. R. 56.1(a).

       13.    Objection.     Paragraph 13 constitutes legal argument and/or

 conclusions of law, which is a violation of L. Civ. R. 56.1(a).

       14.    Objection.     Paragraph 14 constitutes legal argument and/or

 conclusions of law, which is a violation of L. Civ. R. 56.1(a).

       15.    Objection.     Paragraph 15 constitutes legal argument and/or

 conclusions of law, which is a violation of L. Civ. R. 56.1(a).

       16.    Objection.     Paragraph 16 constitutes legal argument and/or

 conclusions of law, which is a violation of L. Civ. R. 56.1(a).

       17.    Objection.     Paragraph 17 constitutes legal argument and/or

 conclusions of law, which is a violation of L. Civ. R. 56.1(a).




                                           3
Case 3:18-cv-14563-BRM-TJB Document 25-1 Filed 01/22/19 Page 4 of 14 PageID: 412




       18.    Objection.     Paragraph 18 constitutes legal argument and/or

 conclusions of law, which is a violation of L. Civ. R. 56.1(a).

       19.    Objection.     Paragraph 19 constitutes legal argument and/or

 conclusions of law, which is a violation of L. Civ. R. 56.1(a).

       20.    Objection.     Paragraph 20 constitutes legal argument and/or

 conclusions of law, which is a violation of L. Civ. R. 56.1(a).

       21.    Objection.     Paragraph 21 constitutes legal argument and/or

 conclusions of law, which is a violation of L. Civ. R. 56.1(a).

       22.    Objection.     Paragraph 22 constitutes legal argument and/or

 conclusions of law, which is a violation of L. Civ. R. 56.1(a).

       23.    Objection.     Paragraph 23 constitutes legal argument and/or

 conclusions of law, which is a violation of L. Civ. R. 56.1(a).

       24.    Objection.     Paragraph 24 constitutes legal argument and/or

 conclusions of law, which is a violation of L. Civ. R. 56.1(a).

       25.    Objection.     Paragraph 25 constitutes legal argument and/or

 conclusions of law, which is a violation of L. Civ. R. 56.1(a).

       26.    Objection.     Paragraph 26 constitutes legal argument and/or

 conclusions of law, which is a violation of L. Civ. R. 56.1(a).




                                           4
Case 3:18-cv-14563-BRM-TJB Document 25-1 Filed 01/22/19 Page 5 of 14 PageID: 413




       27.    Objection.     Paragraph 27 constitutes legal argument and/or

 conclusions of law, which is a violation of L. Civ. R. 56.1(a).

       28.    Objection.     Paragraph 28 constitutes legal argument and/or

 conclusions of law, which is a violation of L. Civ. R. 56.1(a).

       29.    Objection.     Paragraph 29 constitutes legal argument and/or

 conclusions of law, which is a violation of L. Civ. R. 56.1(a).

       30.    Objection.     Paragraph 30 constitutes legal argument and/or

 conclusions of law, which is a violation of L. Civ. R. 56.1(a).

       31.    Objection.     Paragraph 31 constitutes legal argument and/or

 conclusions of law, which is a violation of L. Civ. R. 56.1(a).

       32.    Objection.     Paragraph 32 constitutes legal argument and/or

 conclusions of law, which is a violation of L. Civ. R. 56.1(a).

       33.    Objection.     Paragraph 33 constitutes legal argument and/or

 conclusions of law, which is a violation of L. Civ. R. 56.1(a).

       34.    Objection.     Paragraph 34 constitutes legal argument and/or

 conclusions of law, which is a violation of L. Civ. R. 56.1(a).

       35.    Objection.     Paragraph 35 constitutes legal argument and/or

 conclusions of law, which is a violation of L. Civ. R. 56.1(a).




                                           5
Case 3:18-cv-14563-BRM-TJB Document 25-1 Filed 01/22/19 Page 6 of 14 PageID: 414




       36.    Objection.     Paragraph 36 constitutes legal argument and/or

 conclusions of law, which is a violation of L. Civ. R. 56.1(a).

       37.    Admitted.

       38.    Denied in part.     Mazda admits that the MBEP makes incentive

 payments available to dealers based on their compliance with the program’s

 criteria, but denies that the MBEP creates a “two-tiered pricing regime” or that the

 payments made available thereunder are “discounts” or “bonuses” within the

 meaning of N.J.S.A. 56:10-7.4. MBEP payments are incentive payments earned

 by the dealer for meeting certain incentive criteria. Decl. of Kyle Kaczmarek in

 Supp. of D.’s Mot. Dismiss, dated November 8, 2018 (“Kaczmarek Decl.”) (Dkt.

 7-1), Ex. 2, pp. 4-7.

       39.    Denied in part. Mazda admits that the MBEP provides Mazda dealers

 with payments from 6.5% to 0% of the base Manufacturer’s Suggested Retail Price

 (“MSRP”) for each new Mazda vehicle the dealer retails, but denies that such

 payments are “discounts” or “bonuses” within the meaning of N.J.S.A. 56:10-7.4.

 See Response to Paragraph 38.

       40.    Admitted.

       41.    Denied in part. Mazda admits that a dealer must achieve certain Base

 Qualifiers to be eligible for payments under the MBEP, but denies that this makes




                                           6
Case 3:18-cv-14563-BRM-TJB Document 25-1 Filed 01/22/19 Page 7 of 14 PageID: 415




 a dealer eligible for any “discounts” within the meaning of N.J.S.A. 56:10-7.4. See

 Response to Paragraph 38.

       42.    Denied in part. Mazda admits that one of the Earning Elements under

 the MBEP is Brand Commitment, and that to be eligible for this payment (of up to

 4.5%) a dealer must satisfy certain facilities and other requirements, but denies that

 those payments are “discounts” within the meaning of N.J.S.A. 56:10-7.4. See

 Response to Paragraph 38.

       43.    Denied in part. Mazda admits that dealers who achieve certain Base

 Qualifiers, employ a Dedicated Exclusive General Manager, and qualify as a Retail

 Evolution Dealership are eligible for a Brand Commitment Earning Element

 payment of 4.5%, but denies that a dealer may qualify as a Retail Evolution

 Dealership simply by having “an exclusive Mazda facility that incorporates all

 Mazda required image elements.” Dealers must enroll in the Retail Evolution

 Program to become a Retail Evolution Dealership. Kaczmarek Decl. ¶¶ 7-8. In

 addition, dealers who have enrolled in the Retail Evolution Program but who have

 not yet “broken ground” on their Retail Evolution Dealership qualify to have

 Mazda escrow the difference between what they would have earned under the

 Brand Commitment Earning element (i) as a Retail Evolution Dealership and (ii) at

 their current facility type.   Id. ¶ 13.       Mazda further denies that the Brand




                                            7
Case 3:18-cv-14563-BRM-TJB Document 25-1 Filed 01/22/19 Page 8 of 14 PageID: 416




 Commitment Earnings Element payments are “discounts” or “bonuses” within the

 meaning of N.J.S.A. 56:10-7.4. See Response to Paragraph 38.

       44.   Denied in part. Mazda admits that dealers who meet the requirements

 listed in the previous paragraph but do not employ a Dedicated Exclusive General

 Manager are disqualified from the Retail Evolution Dealership level payout of

 4.5%, and drop down to the Exclusive Dealership level payout of 2.8%, but denies

 that those payouts are “discounts” or “bonuses” within the meaning of N.J.S.A.

 56:10-7.4. See Response to Paragraph 38.

       45.   Denied.   In addition to having an exclusive Mazda showroom,

 Exclusive Showroom Dealerships must also meet certain Base Qualifiers to qualify

 for the 1.0% Brand Commitment Earning Element payment. Mazda further denies

 that those payments are “discounts” or “bonuses” within the meaning of N.J.S.A.

 56:10-7.4. See Response to Paragraph 38.

       46.   Denied. Mazda dealers without exclusive Mazda facilities are still

 eligible to receive a 1.0% Brand Commitment Earning Element payment if they

 meet certain Base Qualifiers and have an exclusive Mazda showroom. Kaczmarek

 Decl., Ex. 2, p. 7. Mazda further denies that those payments are “discounts” or

 “bonuses” within the meaning of N.J.S.A. 56:10-7.4. See Response to Paragraph

 38.




                                        8
Case 3:18-cv-14563-BRM-TJB Document 25-1 Filed 01/22/19 Page 9 of 14 PageID: 417




       47.   Denied in part. Mazda admits that the MBEP includes a Customer

 Experience Earning Element payment of up to 2.0%, denies that those payments

 are “discounts” within the meaning of N.J.S.A. 56:10-7.4.        See Response to

 Paragraph 38.

       48.   Denied in part.     Mazda admits that only dealers who meet the

 MBEP’s requirements for customer experience are eligible for Customer

 Experience Earning Element payments, but denies that those payments are

 “discounts” within the meaning of N.J.S.A. 56:10-7.4. See Response to Paragraph

 38.

       49.   Denied in part. Mazda admits that dealers in the listed facility types

 have the potential to earn payments in the listed amounts, but denies that those

 payments are “discounts” within the meaning of N.J.S.A. 56:10-7.4. See Response

 to Paragraph 38.

       50.   Denied in part.    Mazda admits that the calculations of potential

 payments in Paragraph 50 based on an MSRP of $30,000 are accurate, but denies

 that such payments are “discounts” within the meaning of N.J.S.A. 56:10-7.4. See

 Response to Paragraph 38. Mazda also denies that the incentive payments give the

 dealers who receive them “a significant price advantage over dealers that receive

 lesser or no discounts” because Plaintiff’s argument fails to take into account the

 costs incurred by qualifying dealers to earn the incentive payments, which


                                         9
Case 3:18-cv-14563-BRM-TJB Document 25-1 Filed 01/22/19 Page 10 of 14 PageID: 418




  Plaintiff’s own witnesses have stated (under penalty of perjury) exceed the amount

  of the incentives. See Decl. of Shelly Irwin Locascio in Opp. to Def.’s Mot.

  Dismiss, dated December 3, 2018 (“Irwin Decl.”) (Dkt. 12-1) ¶ 11; Decl. of

  Michael J. Ciasulli in Opp. to Def.’s Mot. Dismiss, dated November 30, 2018

  (“Maxon Decl.”) (Dkt. 13) ¶ 10.

        51.    Admitted.

        52.    Denied in part. Mazda admits that Maxon is a dualled dealership and

  thus does not qualify for any Brand Commitment Earning Element Payment, but

  denies that such payment is a “discount” or “bonus” within the meaning of

  N.J.S.A. 56:10-7.4. See Response to Paragraph 38.

        53.    Denied. Maxon’s own declaration indicates that Maxon may have a

  cost advantage over qualifying dealers because it has not had to spend the amount

  necessary to qualify for the incentives. See Maxon Decl. ¶ 6. In addition, the

  Maxon Declaration does not support the contention that qualifying dealers have in

  fact lowered their prices based on the receipt of incentives.          Mazda needs

  discovery from Maxon and the Mazda dealers with which it competes for retail

  sales to determine the truth or falsity of these assertions. Mazda further denies that

  the incentive payments constitute “discounts or bonuses” within the meaning of

  N.J.S.A. 56:10-7.4. See Response to Paragraph 38.




                                           10
Case 3:18-cv-14563-BRM-TJB Document 25-1 Filed 01/22/19 Page 11 of 14 PageID: 419




         54.    Denied. Mazda denies that the Brand Commitment Earnings Element

  payment is a “discount or bonus” within the meaning of N.J.S.A. 56:10-7.4. See

  Response to Paragraph 38. Mazda is unable to admit or deny the remaining

  allegations of Paragraph 54 because it has no personal knowledge of these

  allegations and needs discovery from Maxon to determine their truth or falsity.

         55.    Mazda is unable to admit or deny because it has no personal

  knowledge of the asserted facts and needs discovery from Maxon to determine

  their truth or falsity.

         56.    Denied. Mazda denies that the MBEP payments are “discounts or

  bonuses” within the meaning of N.J.S.A. 56:10-7.4. See Response to Paragraph

  38. Mazda is unable to admit or deny the remaining allegations of Paragraph 56

  because it has no personal knowledge of these allegations and needs discovery

  from Maxon to determine their truth or falsity.

         57.    Mazda admits that it has not heretofore provided Maxon with such a

  “justification” but denies that it had any legal obligation to do so. Mazda needs

  discovery to determine whether the cost to Maxon of making the modifications

  necessary to qualify can be justified by the expected return on Maxon’s

  investment. Discovery of Maxon’s potential costs can only be obtained from

  Maxon.

         58.    Admitted.


                                          11
Case 3:18-cv-14563-BRM-TJB Document 25-1 Filed 01/22/19 Page 12 of 14 PageID: 420




         59.    Denied in part. Mazda admits that Irwin is an Exclusive Showroom

  Dealership eligible for a Brand Commitment Earning Element payment of 1.0%,

  but denies that such payment is a “discount” or “bonus” within the meaning of

  N.J.S.A. 56:10-7.4. See Response to Paragraph 38. In addition, Irwin’s own

  declaration indicates that Irwin may have a cost advantage over qualifying dealers

  because it is not had to spend the amount necessary to qualify for the incentives.

  See Irwin Decl. ¶ 5. In addition, the Irwin Declaration does not support the

  contention that qualifying dealers have in fact lowered their prices based on the

  receipt of incentives. Mazda needs discovery from Irwin and the Mazda dealers

  with which it competes for retail sales to determine the truth or falsity of these

  assertions.

         60.    Denied. Mazda denies that the Brand Commitment Earnings Element

  payment is a “discount or bonus” within the meaning of N.J.S.A. 56:10-7.4. See

  Response to Paragraph 38. Mazda is unable to admit or deny the remaining

  allegations of Paragraph 60 because it has no personal knowledge of these

  allegations and needs discovery from Irwin to determine their truth or falsity.

         61.    Mazda is unable to admit or deny because it has no personal

  knowledge of the asserted facts and needs discovery from Irwin to determine their

  truth or falsity.




                                           12
Case 3:18-cv-14563-BRM-TJB Document 25-1 Filed 01/22/19 Page 13 of 14 PageID: 421




        62.    Denied. Mazda denies that the Brand Commitment Earnings Element

  payment is a “discount or bonus” within the meaning of N.J.S.A. 56:10-7.4. See

  Response to Paragraph 38. Mazda is unable to admit or deny the remaining

  allegations of Paragraph 62 because it has no personal knowledge of these

  allegations and needs discovery from Irwin to determine their truth or falsity.

        63.    Denied. Mazda denies that the MBEP payments are “discounts or

  bonuses” within the meaning of N.J.S.A. 56:10-7.4. See Response to Paragraph

  38. Mazda is unable to admit or deny the remaining allegations of Paragraph 63

  because it has no personal knowledge of these allegations and needs discovery

  from Irwin to determine their truth or falsity.

        64.    Mazda admits that it has not heretofore provided Irwin with such a

  “justification” but denies that it had any legal obligation to do so. Mazda needs

  discovery to determine whether the cost to Erwin of making any modifications

  necessary to qualify for a larger portion of the 4.5% brand commitment element

  can be justified by the expected return on Irwin's investment. Discovery of Irwin’s

  potential cost can only be obtained from Irwin.

        65.    Admitted that Plaintiff is seeking such relief but denied that it is

  entitled to any such relief.




                                            13
Case 3:18-cv-14563-BRM-TJB Document 25-1 Filed 01/22/19 Page 14 of 14 PageID: 422




        66.    Objection.     Paragraph 66 constitutes legal argument and/or

  conclusions of law, which is a violation of L. Civ. R. 56.1(a).

  Dated: January 22, 2019

                                         /s/ Brian D. Sullivan
                                         Brian D. Sullivan
                                         FOX ROTHSCHILD LLP
                                         49 Market Street
                                         Morristown, NJ 07960
                                         Tel: (973) 994-7525
                                         Email: bsullivan@foxrothschild.com

                                         John J. Sullivan
                                         (pro hac vice application to be submitted)
                                         HOGAN LOVELLS US LLP
                                         875 Third Avenue
                                         New York, NY 10022
                                         Tel: (212) 918-3000
                                         Email: john.sullivan@hoganlovells.com

                                         Ryan L. Ford
                                         (pro hac vice application to be submitted)
                                         HOGAN LOVELLS US LLP
                                         555 Thirteenth Street, N.W.
                                         Washington, D.C. 20004
                                         Tel: (202) 637-5600
                                         Email: ryan.ford@hoganlovells.com

                                         Attorneys for Defendant Mazda Motor of
                                         America, Inc., d/b/a Mazda North American
                                         Operations




                                           14
